UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2306




In re:   DONTA VAUGHN,


                Petitioner.




                On Petition for a Writ of Mandamus
             (1:10-cr-00404-RDB-1; 1:11-cv-00156-RDB)


Submitted:   February 1, 2012               Decided:   February 16, 2012


Before KING and    DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Donta Vaughn, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donta Vaughn petitions for a writ of mandamus seeking

an   order   directing       his    immediate      release.       We    conclude     that

Vaughn is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.          Kerr   v.    United     States

Dist.    Court,      426    U.S.     394,    402    (1976);       United    States       v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.   2003).      Further,

mandamus     relief    is    available      only    when    the   petitioner       has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                     Mandamus may not be

used as a substitute for appeal.                   In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Vaughn is not available by way of

mandamus.       Accordingly,         we     deny    the    petition     for   writ       of

mandamus.       We    also    deny     Vaughn’s      pending      motions     to   place

documents under seal and to order his immediate release.                                 We

dispense     with     oral    argument        because      the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2